This is an appeal from a final decree rendered in a partnership accounting case. The decision of the case below turned entirely upon a question of fact. The evidence was taken before a special master and a final decree was rendered in favor of the appellee. Upon consideration of the record here the Court is evenly divided in its opinion as to whether or not the decree appealed from should be affirmed or reversed. Mr. Chief Justice DAVIS, Mr. Justice WHITFIELD and Mr. Justice BUFORD are of the opinion that the decree should be affirmed, Mr. Justice ELLIS, Mr. Justice TERRELL and Mr. Justice BROWN are of the opinion that the decree appealed from should be reversed on the ground that the findings of the Chancellor were not sustained by the evidence. Upon the authority of the many cases decided by us concerning the judgment to be rendered where the Supreme Court is equally divided, the decree appealed from should be affirmed and it is so ordered.
Affirmed. *Page 569 
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.
                          ON REHEARING.